Citation Nr: 0903381	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's application to reopen his previously 
denied claim for service connection for a right knee 
disability.  By a July 2004 decision, the Board reopened the 
claim and remanded the underlying claim for service 
connection for additional development.  

A December 2007 Board decision denied service connection for 
a right knee disability.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion for Remand, in an August 2008 
Order, the Court vacated the Board decision and remanded the 
claim to the Board for readjudication, in accordance with the 
Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board regrets the additional delay that will result from 
this remand. Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The veteran contends that his current right knee disability 
had its onset during his period of combat service in Vietnam.  
Specifically, he claims that sometime in 1968 or 1969, he 
twisted his right knee after the truck in which he was riding 
hit a land mine and threw him into a hole.  In support of his 
claim, the veteran submitted an October 2002 statement 
written by a fellow serviceman who reported to have been in 
the truck when the injury occurred.  This individual, who was 
a sergeant at the time, described the veteran's right knee as 
having swelled like a balloon.  He stated that the veteran 
was evacuated by a medical helicopter, and that after three 
to four weeks of bed rest he returned to duty.  Thereafter, 
the serviceman recalled that the veteran had continued to 
complain of pain in his right leg.  

The veteran's service medical records are negative for 
complaints or demonstration of right knee pain.  On 
examination in February 1970, prior to separation from 
service, the veteran did not complain of right knee trouble, 
and physical examination revealed no abnormalities of the 
right knee.  

Notwithstanding the lack of clinical evidence of knee 
problems in service, the Board finds the veteran's account of 
his knee injury to be credible.  In his regard, the Board has 
considered the veteran's service personnel records, which 
show that he held the military occupational specialty of 
combat engineer, served in Vietnam, and received awards and 
decorations including the Purple Heart.  Consequently, the 
Board concludes that the veteran had combat service.  
Moreover, based upon the lay statement corroborating the 
veteran's account of his injury, and the fact that the 
alleged injury is consistent with the circumstances of 
combat, the Board finds that the veteran may be presumed to 
have injured his right knee in service.  38 U.S.C.A. 
§1154(b); 38 C.F.R. § 3.304(d).

Having determined that the veteran injured his right knee in 
service, the remaining questions are whether the veteran has 
a current diagnosis of a right knee disability for which 
service connection may be granted and whether there is nexus 
between such right knee disability and his service.  Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the veteran now asserts that he received treatment for 
his right knee disability shortly after his separation from 
service, there are no records of treatment dated prior to 
July 1989.  At that time, the veteran underwent VA 
examination in conjunction with an earlier claim for service 
connection that is not on appeal.  He described his 
experience of injuring his right knee after being blown from 
a five-ton truck, falling into a hole, lodging his right 
foot, and twisting his body around the knee, resulting in 
immediate swelling, followed by black and blue discoloration.  
The veteran added that he had continued to experience pain in 
the lateral aspect of his right knee since his period of 
active service.  Physical examination revealed tenderness 
along the lateral collateral ligament of the right knee, 
which was determined to be consistent with an old lateral 
collateral ligament tear.  Significantly, the examiner did 
not offer an opinion as to whether or not the veteran's knee 
condition was related to his period of active service, though 
the examiner did state that it was unlikely that the veteran 
would need further treatment for his right knee unless he 
reinjured it.

In a September 2002 letter, the veteran's private physician 
related the current right knee problems to the injury 
sustained in service.  Specifically, the physician stated 
that the veteran had reported a history of having injured his 
right knee when he was thrown from a truck, and reported that 
following the injury he was placed in a cast and unable to 
walk for several months.  Since then, the physician further 
noted, the veteran had experienced recurrent problems with 
his right knee, and his current symptoms included throbbing 
in the back of his knee and an inability to walk normally 
without pain.  The physician noted that a recent 
videoarthroscopy had revealed a complex tear of the posterior 
horn of his medial meniscus with a displaced fragment in the 
posterior compartment of the knee, as well as a vertical tear 
of the mid substance of the lateral meniscus and a partial 
tear of the ACL ligament.  The physician believed that the 
current disabilities were, according to history provided by 
the veteran, all connected to the injury in Vietnam.  
Significantly, however, the private physician did not 
indicate that he had reviewed the veteran's service medical 
records, or any other relevant clinical information contained 
in his claims folder.  Rather, the physician's opinion 
relating the veteran's knee injury to his in-service injury 
appears to have been based entirely on the veteran's own 
statements. 

The record thereafter reflects periodic complaints of right 
knee pain and treatment for degenerative joint disease of the 
knees, bilaterally.  Significantly, the veteran underwent 
arthroscopic surgery on his right knee in November 2002, and 
reported an improvement in his symptoms since that time.

The veteran was afforded a VA examination in March 2003, in 
which he recounted the details of his in-service right knee 
injury.  He further stated that he had had recurrent problems 
with his right knee since the time of the injury, but that 
his right knee problems had worsened in the last five to six 
years, ultimately requiring arthroscopic surgery in November 
2002.  The veteran described his current right knee problems 
as being manifested by stiffness, occasional swelling, and 
burning pain.  He denied experiencing instability or locking.  
He stated that he had been told by the private physician who 
conducted the surgery that he would eventually develop 
arthritis in his right knee, but that had not yet happened.  
Physical examination revealed well-healed arthroscopic scars 
and mild puffiness of the right knee as compared to the left.  
There was a moderate amount of tenderness noted on either 
side of the patella and the medial and lateral joint lines.  
There was limitation of motion of the right knee.  The 
diagnosis was status post arthroscopic surgery of the right 
knee, with March 2003 X-rays revealing no current 
abnormalities of the right knee.  The examiner noted, after 
reviewing the veteran's claims file, that he had been granted 
service connection for the residuals of shell fragment 
injuries to his right ankle and right buttock sustained in 
service, for which the veteran had also received Purple Heart 
awards.  As the veteran's service medical records were 
negative for any documentation of any land mine injury 
affecting the right knee, and there was no other evidence 
relating the current right knee disability to his service, 
aside from the history provided by the veteran, the examiner 
was unable to say that his current right knee disability was 
related to his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  As noted above, the veteran in 
this case was afforded a VA examination in March 2003 in 
which the examiner opined that he was unable to relate the 
veteran's current knee problems to his period of active 
service.  Such opinions, in which a physician is unable to 
provide a definite causal connection between a veteran's 
current complaints and his period of service, have been 
characterized as "non-evidence," and therefore lack 
probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Additionally, the Board acknowledges that the veteran has 
submitted a private medical opinion relating his current 
right knee problems to his military service.  However, as 
noted above, that physician does not appear to have reviewed 
the veteran's claims folder or to have based the nexus 
opinion on any competent medical evidence of a prior in-
service.  The Board therefore finds that the private 
physician's findings alone is too speculative to warrant a 
grant of service connection. Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence which merely indicates that 
the alleged disorder may or may not exist or may or may not 
be related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).  To ensure a 
thorough examination and evaluation, the veteran's right knee 
disability must be viewed in relation to its history. 38 
C.F.R. § 4.1 (2008).  Therefore, the Board finds that this 
claim must be remanded for an additional VA examination and 
opinion addressing the etiology of the veteran's current 
right knee disability, including the specific question of 
whether or not that disability is related to the veteran's 
reported in-service injury.

Finally, the Board observes that the veteran is currently 
service connected for residuals of shell fragment injuries to 
the right ankle and right buttock, which were incurred during 
the veteran's combat service in Vietnam.  The record reflects 
that the veteran has periodically complained of right knee 
problems in association with pain in other portions of his 
lower extremities, including his right ankle and right 
buttock.  Consequently, the Board finds that a claim of 
service connection for a right knee disability as secondary 
to the service-connected shell fragment wound residuals has 
been implicitly raised.  The Board observes that separate 
theories of direct service connection and secondary service 
connection in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
that disability, and the Board is required to consider all 
theories of entitlement raised either by the veteran or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Mansfield, 
21 Vet.App. 545 (2008).  Accordingly, the Board finds that, 
on remand, the VA examiner should also consider whether the 
veteran's current right knee disability is related to the 
residuals of the right ankle and right buttock injuries for 
which he is already service connected.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an VA joints 
examination for the purpose of ascertaining 
the etiology of his current knee disability.  
The claims folder should be made available 
to and be reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.  A rationale for 
all opinions should be provided.  The 
examiner should reconcile the opinion with 
all other clinical evidence of record, 
including VA treatment records showing 
periodic complaints and treatment for right 
knee problems and pain elsewhere in the 
lower extremities, the July 1989 VA 
examiner's findings of right knee tenderness 
consistent with an old lateral collateral 
ligament tear, the September 2002 private 
physician's opinion relating the veteran's 
current right knee disability to his reports 
of an in-service injury, and the March 2003 
VA examiner's findings that a relationship 
between the veteran's current knee 
complaints and his service could not be 
determined.  Specifically, the examiner 
should address the following questions:

a)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's right knee disability is 
etiologically related to the right knee 
injury he reportedly suffered in service 
after a land mine struck his vehicle, or 
to any other aspect of his active 
service?

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's right knee disability is due to 
his service-connected residuals of 
injuries to the right ankle and/or right 
buttock?

c)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's right knee disability is 
aggravated or permanently worsened by his 
service-connected residuals of injuries 
to the right ankle and/or right buttock?


2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate period for response.  
Then, return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

